Citation Nr: 1631370	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  06-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to higher initial ratings for lumbar degenerative disc disease, rated 20 percent prior to September 10, 2010, and 40 percent thereafter. 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from June 27, 2007 and prior to July 19, 2012. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period after July 19, 2012. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel



INTRODUCTION

The Veteran performed active military service from February 1966 to February
1968.

This matter comes to the Board of Veterans' Appeals (Board) from a December
2005 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Oakland, California, that granted service connection for lumbar
degenerative disc disease and assigned a 20 percent rating effective from March 24,
2005. The Veteran appealed for a higher initial rating.

The Board remanded the case in July 2010 for a new examination. In December
2011, VA's Appeals Management Center (AMC) granted a 40 percent rating effective September 10, 2010. The Veteran has continued his appeal for a higher initial rating.

The United States Court of Appeals for Veterans Claims (Court) determined that
where a Veteran or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual
unemployability (hereinafter referred to as TDIU). Rice v. Shinseki, 22 Vet. App.
447, 453-455 (2009). The Veteran had claimed that he cannot work due to low back
pain.

The case was remanded in March 2012 for further development and to adjudicate the TDIU claim. In October 2015, the Veteran formally filed a TDIU claim indicated he has been unable to work due to service-connected disabilities since June 27, 2007. 

A Supplemental Statement of the Case was issued in November 2015 further denying the Veteran's claims. 

There has been substantial compliance with remand directives. 

Finally, the Veteran has pending appeals for service connection for right and left knee conditions as well as a heart condition. His VA-9 was filed in February 2016 and he requested a Travel Board hearing. Given the hearing request and the fact that this case is under the jurisdiction of the Regional Office, the Board will not adjudicate those claims at this time. 


FINDINGS OF FACT

1. Since March 24, 2005 the Veteran has had forward flexion in his thoracolumbar spine of 60 degrees and a combined range of motion of 120 degrees. 

2. Since September 10, 2010, the Veteran has had forward flexion in his thoracolumbar spine of 30 degrees and a combined range of motion of 75 degrees. 

3. Since October 19, 2015, the Veteran has had forward flexion in his thoracolumbar spine of 60 degrees and a combined range of motion of 200 degrees. 

4. Prior to July 19, 2012, the Veteran did not meet the minimum threshold requirements for a TDIU on a schedular basis; for this period his service-connected disabilities did not preclude all forms of substantially gainful employment consistent with his education and occupational background. 

5. Since July 19, 2012, the Veteran's service-connected disabilities met the percentage requirements for consideration of a TDIU on a schedular basis. 

6. Since July 19, 2012, the Veteran's service-connected disabilities were not of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability since March 24, 2005 until September 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2015).  

2. The criteria for the assignment of a disability rating in excess of 40 percent for the service-connected lumbar spine disability since September 10, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Code 5243 (2015).  

3. The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

Lumbar Spine Disability

The Veteran's service-connected degenerative disc disease of the lumbar spine has been rated 20 percent from March 24, 2005 and 40 percent from September 10, 2010 under DC 5243, which is part of the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a.  

Under this formula, a 10 rating is assigned for forward flexion of the thoracolumbar spine between 60 and 85 degrees or a combined range of motion greater than 120 degrees but not greater than 235 degrees; a 20 rating is assigned for forward flexion of the thoracolumbar spine between 30 and 60 degrees; a 30 rating is assigned for forward flexion of the thoracolumbar spine between 15 and 30 degrees; a 40 rating is assigned for forward flexion of the thoracolumbar spine to 15 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine. 

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment).

Residuals of lumbar strain with degenerative changes may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS). See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015). Under the Formula for Rating IVDS, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

 
A. 20 percent rating between March 24, 2005 and September 10, 2010. 

In November 2005, the Veteran had forward flexion in his thoracolumbar spine of 60 degrees and a combined range of motion of 120 degrees. This is consistent with a 20 percent rating. 

In terms of the Formula for Rating IVDS, there is no evidence in the record of reports of incapacitating episodes prior to September 10, 2010. Therefore, this formula is inapplicable to the Veteran's claim. 

In terms of Deluca and Mitchell, there is no evidence of flare-ups, increased pain with activity of functional loss. In May 2005, the Veteran was examined and found to be able to engage in light work for at least 25 hours a week. The Veteran had an August 2005 VA examination where the examiner indicated that the Veteran was not in pain at the time of the examination and was not having flare-ups. The examiner indicated that the Veteran may have trouble performing work at the heavy exertional level but overall there is no history of increased pain with activity. 

Based on the above evidence, a rating of 20 percent was appropriate given the available evidence. Therefore, a claim for an increased rating before September 10, 2010, must be denied. 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 

B. 40 percent rating from September 10, 2010. 

The Veteran had a VA examination in September 2010 where he had forward flexion in his thoracolumbar spine of 30 degrees and a combined range of motion of 75 degrees. This finding is consistent with a 40 percent rating. 

The Board notes that the Veteran had an examination in March 2013 where the Veteran had forward flexion in his thoracolumbar spine of 60 degrees and a combined range of motion of 200 degrees. This would normally be consistent with a 20 percent rating. However, the evaluation of 40 percent has been in place since September 10, 2010. Under 38 CFR 3.344(c), conditions which have been been in place at the same level for five years or more require a showing of sustained improvement prior to a reduction.

Therefore, a 40 percent rating continues to be appropriate since September 10, 2010. 

The Board also considered the VA examiner's September 2010 note that the Veteran reported six incapacitating episodes during the last 12 months due to his back pain. The Board notes, first and foremost, that there is no indication of the duration of these reported episodes. Moreover, in October 2015, the Veteran denied any period of incapacitation for even a day in the past three years and indicates he has never been prescribed bed rest. Finally, there are no corresponding treatment records to show any incapacitating episodes during the appeal period. Therefore, the weight of the evidence is against finding any increased rating based on the Formula for IVDS. 

The Board also considered Deluca and Mitchell factors. The Veteran reported in September 2010 that any postural activity can cause a flare-up of pain. The flare-up is moderate to severe in degree and can last for several days. The flare-ups can occur on at least a weekly basis. He has to stop and rest until the flare-up has passed and lying down helps reduce the pain. There are no additional treatment records or reports of functional loss due to pain since September 2010. The evidence is against finding any increased rating above 40 percent based on Deluca and Mitchell.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate. There are no additional findings of frequent hospitalization or marked interference with employment. Moreover, the rating criteria adequately address the Veteran's symptoms in his lumbar spine. The Veteran's symptoms are primarily associated with inability to reach certain ranges of motion. 

II. Entitlement to TDIU  

The Veteran is seeking entitlement to a total disability rating, alleging that he was unable to work due to his service-connected disabilities prior to February 4, 2013. 

The Veteran's service-connected post-traumatic stress disorder was rated 50% since July 19, 2012. The Veteran's service-connected degenerative disc disease of the lumbar spine has been rated 20% from March 24, 2005 and 40% from September 10, 2010. The Veteran's service-connected tinnitus has been rated 10% since July 19, 2012. The Veteran's service-connected hearing loss due to coronary artery bypass have been rated 0% since July 19, 2012. The Veteran's combined disability evaluation from March 24, 2005 was 20%, from September 10, 2010 was 40% and from July 19, 2012 was 70%.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, prior to July 19, 2012, the Veteran did not meet the threshold for entitlement to TDIU on a schedular basis. Therefore, the periods before and after July 19, 2012 will be analyzed separately. 

A. Entitlement to TDIU prior to July 19, 2012

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In terms of occupational history, the Veteran worked for a ceramics company for 26 years and became a manager. He then owned his own business in home repair and retired in 2009. 

The Veteran reported in May 2005 that he was self-employed as a handyman. He does some plumbing but this excludes all heavy work. He is not able to do any cement work; he cannot stand for long periods of time on the cement floor or stand still for too long. He is unable to work in a warehouse store where he has to be on his feet on cement all the time. He prefers to be able to spend a little time sitting. He also prefers moving around and working on a softer floor. At his usual work, he works about 25 hours a week at mostly residential sites. He can handle ladders alright, but he cannot do any roof work. 

The Veteran noted to his VA examiner in September 2010, that his back condition affects his activities of daily living such as bathing, using the toilet and dressing. He also reported his prior occupation as a self-employed handyman was impacted by this condition and he had to quit working because of the pain. He noted that he "just could not take it anymore". He also reported that his recreational activities such as hiking, camping and football were affected. He indicated that his driving ability is impacted only when driving long distances and he needs to stop every 45-60 minutes to rest his back. He reported that he does not do any vacuuming, repetitive bending, lifting and avoids yard work. He also avoids lifting and bending for his grandchildren. 

The Board also notes a November 2015 Administrative Decision that found that the evidence of record does not show that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities. Further, entitlement to TDIU, on an extraschedular basis, is unwarranted. 

No examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to July 19, 2012. 

 The only evidence prior to July 19, 2012, that the Veteran is unable to work is his lay statement that he stopped working in 2009 because he "just could not take it anymore". While this is competent evidence, there simply is not enough corroborating medical or opinion evidence during the period to support finding that the Veteran was unable to work. The evidence is not evenly balanced both for and against the claim.  

The above evidence reflects that the weight of the evidence is against a TDIU prior to July 19, 2012, as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

B. Entitlement to TDIU after July 19, 2012

After July 19, 2012, the Veteran has a total disability rating of 70 percent and could be entitled to TDIU on a schedular basis. 

In October 2015, the VA examiner opined that it is less likely than not veteran's service-connected low back disability causes him to be unable to obtain and retain substantially gainful employment consistent with his educational background and occupational experience without regard to his age. The examiner's rationale is there were no functional limitations in reported and there was good functional capacity on the 5 METS.  The Veteran was also able to perform in a stress test, is able to RV long distances frequently and travels to PAVA frequently. Moreover, the clinical exams show no change from 2005 nor do the objective findings in x-rays. 

In terms of the back disability, the Board also notes that while the Veteran has an increased 40 percent rating since September 2010, his current examination findings in terms of range of motion are the same as 2005. Therefore, overall, there has been no marked decrease in physical ability from when the Veteran was employed until 2009. 

In terms of mental limitations, in February 2015, at the VA examination, the Veteran was found to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although he generally functions satisfactorily. The Veteran's counseling therapist submitted a report in October 2015 that opined that his symptoms of PTSD have had a significant impairment in his social and occupational functioning. Furthermore, the therapist opined that the Veteran is unable to seek and maintain gainful employment at this time. 

Unfortunately, the weight of the evidence is against finding that the Veteran is unable to work after July 19, 2012 due to service-connected disability or disabilities. The Veteran had three VA examinations in the relevant time period and none opined that he is unable to work. As the opinions, particularly those of the February 2015 and October 2015 examiners, contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The majority of the evidence to the contrary of the VA examination reports is the competent and credible lay evidence.  However, the VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  As the examiners reached the conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The Board also considered that statement of the Veteran's therapist that indicated he is unable to seek and maintain gainful employment as of October 2015. This statement does not provide a significant rationale for this opinion to outweigh the detailed analysis of the February 2015 VA examination. 

The above evidence reflects that the weight of the evidence is against a TDIU after July 19, 2012, as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

III. The Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a March 2006 letter. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with two VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his lumbar spine disability and PTSD.  



ORDER

Entitlement to higher initial ratings for lumbar degenerative disc disease rated 20 percent prior to September 10, 2010 and 40 percent from then is denied. 
Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from June 27, 2007 and prior to July 19, 2012 is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period after July 19, 2012 is denied. 




____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


